Exhibit 10.3

SECOND AMENDMENT TO DEBTOR-IN-POSSESSION CREDIT AGREEMENT AND

LIMITED WAIVER

SECOND AMENDMENT TO DEBTOR-IN-POSSESSION CREDIT AGREEMENT AND LIMITED WAIVER,
dated as of September 11, 2009 (this “Second Amendment”), among COOPER-STANDARD
HOLDINGS INC., a Delaware corporation (“Holdings”), COOPER-STANDARD AUTOMOTIVE
INC., an Ohio corporation (the “U.S. Borrower”), COOPER-STANDARD AUTOMOTIVE
CANADA LIMITED, a corporation organized under the laws of Ontario (the “Canadian
Borrower” and together with the U.S. Borrower, the “Borrowers” and each a
“Borrower”), COOPER-STANDARD AUTOMOTIVE BRASIL SEALING LTDA. (“Cooper Brazil
Sealing”), COOPER-STANDARD AUTOMOTIVE BRASIL FLUID SYSTEMS LTDA. (“Cooper Brazil
Fluid”; together with Cooper Brazil Sealing, the “Brazilian Credit Parties” and
each a “Brazilian Credit Party”), various LENDERS party to the DIP Credit
Agreement referred to below (the “Lenders”), DEUTSCHE BANK TRUST COMPANY
AMERICAS (“DBTCA”), as Administrative Agent (in such capacity, the
“Administrative Agent”) and DEUTSCHE BANK S.A. – BANCO ALEMÃO as Brazilian
Collateral Agent (in such capacity, the “Brazilian Collateral Agent”). All
capitalized terms used herein and not otherwise defined herein shall have the
respective meaning provided to such terms in the DIP Credit Agreement.

W I T N E S S E T H :

WHEREAS, Holdings, the U.S. Borrower and the Canadian Borrower (collectively,
the “DIP Credit Agreement Parties”), various Lenders, the Administrative Agent
and certain other Agents have entered into a Debtor-In-Possession Credit
Agreement, dated as of August 5, 2009 (as amended, modified and/or supplemented
to, but not including, the date hereof, the “DIP Credit Agreement”);

WHEREAS, Cooper Brazil Sealing and the Brazilian Collateral Agent have entered
into a Receivables Pledge Agreement, dated as of September 2, 2009, (the
“Sealing Receivables Pledge Agreement”);

WHEREAS, Cooper Brazil Fluid and the Brazilian Collateral Agent have entered
into a Receivables Pledge Agreement, dated as of September 2, 2009, (the “Fluid
Receivables Pledge Agreement”; together with the Sealing Receivables Pledge
Agreement, the “Brazilian Receivables Pledge Agreements”);

WHEREAS, Holdings, the U.S. Borrower, U.S. Finco and each U.S. Subsidiary of the
U.S. Borrower (collectively, the “U.S. Debtors”) have filed voluntary petitions
with the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”) initiating their respective cases under Chapter 11 of the
Bankruptcy Code (the cases of Holdings, the U.S. Borrower and the U.S.
Subsidiaries of the U.S. Borrower, each a “U.S. Case” and collectively, the
“U.S. Cases”) and shall continue in the possession of their assets and in the
management of their business pursuant to Sections 1107 and 1108 of the
Bankruptcy Code;

 

- 1 -



--------------------------------------------------------------------------------

WHEREAS, the Canadian Borrower has commenced proceedings (the “Canadian Case”;
together with the U.S. Cases, the “Cases”) in the Ontario Superior Court of
Justice (Commercial List) (the “Canadian Court”) pursuant to Canada’s Companies’
Creditors Arrangement Act, R.S.C. 1985, c. C-36 (the “CCAA”);

WHEREAS, none of Foreign Subsidiaries of the U.S. Borrower (other than the
Canadian Debtor) is or shall be debtors-in-possession in the Cases;

WHEREAS, the DIP Credit Agreement Parties have requested that the Lenders agree
to amend the DIP Credit Agreement as provided herein;

NOW, THEREFORE, in consideration of the premises, the mutual covenants contained
herein and for other valuable consideration, the receipt and adequacy of which
are hereby acknowledged, (i) the DIP Credit Agreement Parties and the Lenders
hereby agree (with respect to Article 1) as follows and (ii) the Brazilian
Credit Parties, the Brazilian Collateral Agent and the Lenders hereby agree
(with respect to Article 2) as follows:

ARTICLE 1

Amendments

Section 1.01. Section 10.01(a) of the DIP Credit Agreement is hereby amended by
(i) replacing the period at the end of clause (xviii) thereof with a semi-colon
and (ii) inserting a provisional clause at the end of Section 10.01(a)
applicable to clauses (i) through (xviii) thereof reading as follows:

“provided that, notwithstanding the foregoing clauses (i) through (xviii), no
Credit Agreement Party will permit the Brazilian Credit Parties to (nor will it
apply to the Bankruptcy Court or the Canadian Court for authority to permit any
of the Brazilian Credit Parties to) create, incur, assume or permit to exist any
Indebtedness (which, for the purposes of this proviso, shall include trade
accounts payable and accrued obligations incurred in the ordinary course of
business) in excess of an aggregate principal amount of U.S.$25,000,000 at any
time outstanding (exclusive, in any case, of Indebtedness of the type specified
in Section 10.01(a)(v)).”

Section 1.02. Section 10.02(a) of the DIP Credit Agreement is hereby amended by
(i) replacing the phrase “Section 5-208” in clause (vi) therein with the phrase
“Section 4-208”, (ii) replacing the period at the end of clause (xvii) thereof
with a semi-colon and (iii) inserting a provisional clause at the end of
Section 10.02(a) applicable to clauses (i) through (xvii) thereof reading as
follows:

“provided that, notwithstanding the foregoing clauses (i) through (xvii), no
Credit Agreement Party will, nor will it permit any of its Subsidiaries to (nor
will it apply to the Bankruptcy Court or the Canadian Court for authority to)
create, incur, assume or permit to exist any Lien on any accounts receivables
owned at any time by any Brazilian Credit Party, or assign or sell any income or
revenues or rights in respect of any thereof, except Liens (i) created under the
Brazilian Pledge Agreements and the Brazilian Security Agreements or (ii) of the
type specified in Section 10.02(a)(ii) or (vii).”

 

- 2 -



--------------------------------------------------------------------------------

ARTICLE 2

Waivers

Section 2.01. Limited Waiver. Subject to the terms and conditions set forth
herein, the Brazilian Collateral Agent is hereby authorized to waive, and hereby
waives, solely during the period commencing on the date hereof and ending on the
Limited Waiver Termination Date (as defined below) (the “Limited Waiver
Period”), (i) the requirement, as set forth in Section 4.1(c) of the Sealing
Receivables Pledge Agreement, of Cooper Brazil Sealing to notify, within 10 days
from the execution thereof, all of the account debtors of the applicable
Receivables (as defined in the Sealing Receivables Pledge Agreement) of the
pledge created thereby and (ii) the requirement, as set forth in Section 4.1(c)
of the Fluid Receivables Pledge Agreement, of Cooper Brazil Fluid to notify,
within 10 days from the execution thereof, all of the account debtors of the
applicable Receivables (as defined in the Fluid Receivables Pledge Agreement) of
the pledge created thereby.

Section 2.02. Waiver Termination Events. The limited waivers set forth in
Section 2.01 shall immediately terminate and be of no further force and effect,
automatically and without the taking of any action or the giving of any notice
by any Person, upon the earlier to occur of (a) or (b) (the “Limited Waiver
Termination Date”):

(a) January 10, 2010;

(b) the occurrence of an Event of Default.

ARTICLE 3

Miscellaneous

Section 3.01. Conditions to Effectiveness. This Second Amendment shall become
effective on the date (the “Second Amendment Effective Date”) on which the
Administrative Agent shall have received this Second Amendment, executed and
delivered by a duly authorized officer of each of Holdings, each Borrower, each
Brazilian Credit Party, the Brazilian Collateral Agent and the Required Lenders.

Section 3.02. Continuing Effect; No Other Waivers or Amendments. This Second
Amendment shall not constitute an amendment or waiver of or consent to any
provision of the DIP Credit Agreement and the other Credit Documents except as
expressly stated herein and shall not be construed as an amendment, waiver or
consent to any action on the part of Holdings, any Borrower or any other
Subsidiary of Holdings that would require an amendment, waiver or consent of the
Administrative Agent or the Lenders except as expressly stated herein. Except as
expressly waived hereby, the provisions of the DIP Credit Agreement and the
other Credit Documents are and shall remain in full force and effect in
accordance with their terms.

Section 3.03. Counterparts. This Second Amendment may be executed in any number
of separate counterparts by the parties hereto (including by telecopy or via
electronic mail), each of which counterparts when so executed shall be an
original, but all the counterparts shall together constitute one and the same
instrument.

 

- 3 -



--------------------------------------------------------------------------------

Section 3.04. Payment of Fees and Expenses. The Borrowers agree to pay or
reimburse the Administrative Agent for all of its reasonable out-of-pocket costs
and reasonable expenses incurred in connection with this Second Amendment, any
other documents prepared in connection herewith and the transactions
contemplated hereby, including, without limitation, the reasonable fees, charges
and disbursements of counsel to the Administrative Agent.

Section 3.05. References to the DIP Credit Agreement and the Brazilian
Receivables Agreements. From and after the Second Amendment Effective Date,
(i) all references in the DIP Credit Agreement and each of the other Credit
Documents to the DIP Credit Agreement shall be deemed to be references to the
DIP Credit Agreement as modified hereby and (ii) all references in the Brazilian
Receivables Pledge Agreements to the Brazilian Receivables Pledge Agreement (or
in the DIP Credit Agreement and each of the other Credit Documents to the
Brazilian Pledge Agreements) shall be deemed to be references to the Brazilian
Receivables Pledge Agreements as modified hereby.

Section 3.06. GOVERNING LAW. THIS SECOND AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS SECOND AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(EXCEPT (I) ANY CHOICE OF LAW PRINCIPLE THAT WOULD REQUIRE THE APPLICATION OF A
LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK AND (II) ARTICLE 2, WHICH SHALL
BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF
THE FEDERATIVE REPUBLIC OF BRAZIL).

* * *

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
executed and delivered by their respective duly authorized officers as of the
date first above written.

 

COOPER-STANDARD HOLDINGS, INC. By:       Name:   Title: COOPER-STANDARD
AUTOMOTIVE INC. By:       Name:   Title: COOPER-STANDARD AUTOMOTIVE CANADA
LIMITED By:       Name:   Title:



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS,

    as Administrative Agent and as a Lender

By:       Name:   Title: By:       Name:   Title:

[



--------------------------------------------------------------------------------

AND BEING THUS AGREED AND CONTRACTED, the parties execute the present Second
Amendment in five (5) copies of equal text and form, in the presence of the
undersigned witnesses.

 

COOPER-STANDARD AUTOMOTIVE BRASIL SEALING LTDA.    By: Title:    By: Title:
COOPER-STANDARD AUTOMOTIVE BRASIL FLUID SYSTEMS LTDA.    By: Title:    By:
Title: DEUTSCHE BANK S.A. – BANCO ALEMÃO    By: Title:    By: Title:

 

Witnesses:     1.         2.     Name:     Name: ID Card:     ID Card:

[



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SECOND AMENDMENT, DATED AS OF THE DATE FIRST WRITTEN
ABOVE, TO THE DEBTOR-IN-POSSESSION CREDIT AGREEMENT, DATED AS OF AUGUST 5, 2009,
AMONG COOPER-STANDARD HOLDINGS INC., COOPER-STANDARD AUTOMOTIVE INC.,
COOPER-STANDARD AUTOMOTIVE CANADA LIMITED, THE LENDERS FROM TIME TO TIME PARTY
THERETO AND DEUTSCHE BANK TRUST COMPANY AMERICAS AS ADMINISTRATIVE AGENT   NAME
OF INSTITUTION       , as a Lender

  By:         Name:     Title:

[